Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
Response to Arguments
Applicant's arguments directed to the newly amended claims filed 6/6/2022 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al. (US20150143468 A1) with support of “Web Portal.” (Wikipedia,  24 Mar. 2013, https://en.wikipedia.org/w/index.php?title=Web_portal&amp;oldid=546657713.)

    PNG
    media_image1.png
    408
    619
    media_image1.png
    Greyscale

Regarding claim 1, 7, 14, Herbert et al. discloses a method of dynamically configuring functions of a network appliance, comprising: 
providing an agent to a first machine 161 (i.e. a client device),  thereby receiving a projectable space instance (i.e. a workspace)  from a second machine 110 (server which provides  a workspace to the client device),   
wherein the projectable space instance is configured to model a workspace  and transmitted to the first machine based on a predefined protocol (i.e. HTTP)  (¶22, 48), 
wherein the workspace is a user-oriented personal workspace added with an information unit and/or a tool located in a different information source than the first machine 151A, 151B, 151N  (i.e. using data obtained from cloud storage or networked server, external service provider – i..e web portal ¶20, 44, 87 See below discussion of what a web portal was understood to be at the time of the invention);  
parsing the projectable space instance with the agent;   building a working environment in the first machine (¶30-48 – data is used to set up the workspace); and 
after the projectable space instance is parsed, building a projected workspace according to parsed contents of the projectable space instance in the working environment (¶21 – personal workspace is created based on data obtained from cloud storage or networked server)), 
the projected workspace corresponding to the workspace provides an interface on the first machine, wherein the information and/or the tool located in the different information source are operated through the interface provided on the first machine 161 (¶20  the client device is interacting with the web portal of the servers (i.e. second machine and/or another server (i.e. cloud/drobox/server) ),.
At the time of the invention a web portal was a known concept.  See Wikipedia revision time stamped March 2013: 
A web portal is a website that brings information together from diverse sources in a uniform way. Usually, each information source gets its dedicated area on the page for displaying information (a portlet); often, the user can configure which ones to display.
Apart from the standard search engines feature, web portals offer other services such as e-mail, news, stock prices, information, databases and entertainment. Portals provide a way for enterprises to provide a consistent look and feel with access control and procedures for multiple applications and databases, which otherwise would have been different entities altogether.
Examples of public web portals are AOL, Excite, iGoogle, MSN, Naver, Indiatimes, Rediff, Sify and Yahoo!.
Similarly to as claimed a web portal on a client device in the context of Herbert et al. receives a workspace (projectable space instance) from a server using a agent (i.e. browser) using a HTTP protocol.  A personal workspace may be created from data from another external server.  
Regarding claim 2, 8, Herbert et al. disclose the method according to claim 1, wherein the projectable space instance is transmitted to the first machine via a uniform resource identifier (URI) complying with the predefined protocol (Herbert ¶34).

Regarding claim 3, 9, Keahey et al. disclose the method according to claim 2, wherein the URI is a HTTP (hypertext transfer protocol) URI, a FTP (file transfer protocol) URI, a local file URI, or a combination thereof (see entire documents of Herbert et al.).  The recited transfer protocols are standard generic protocols in the computer art.  It is naturally implicit in the reading of the art that one of these standards would be selected.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 4, 10, 11, Herbert et al. disclose the method according to claim 1, wherein the agent is a projector, which parses the projectable space instance and builds the working environment (see entire document of Herbert et al.).  

Regarding claim 5, 12, Herbert et al.  disclose the method according to claim 1, wherein the agent loads a projector into the first machine for parsing the projectable space instance and building the working environment (see entire document of Herbert et al.).  

Regarding claim 6, 13, Herbert et al. disclose the method according to claim 1, wherein the projectable space instance is an object, an XML (extensible markup language) document, or an instance which is instantiated with a structured language or a structured protocol (see entire documents of Herbert et al.).  

Regarding claim 15 Herbert et al. disclose a machine (client device 161) having a non- transitory storage medium having a program or programs.  As provided above regarding claims 1,7 and subsequent depending claims the client device  reperforms the claimed tasks/operations thus has the capability of in response to execution by the machine, causes the machine to at least: receive a projectable space instance sent from an another machine, the projectable space instance is transmitted to the machine based on a predefined protocol, wherein the projectable space instance is configured to model a workspace before the projectable space instance is transmitted to the machine, wherein the workspace is a user-oriented personal workspace added with an information unit and/or a tool located in a different information source than the machine; parse the projectable space instance; build a working environment in the first machine; and after the projectable space instance is parsed, build a projected workspace according to parsed contents of the projectable space instance in the working environment, the projected workspace corresponding to the workspace provides an interface on the machine, wherein the information and/or the tool located in the different information source are operated through the interface provided on the machine (See regarding claims 1-14 – The client device receives a workspace over HTTP.  The client device creates a personal workspace from data received from a external service provided).  

Regarding claim 16 Herbert et al. disclose a machine according to claim 15, wherein the projectable space instance is transmitted to the first machine via a uniform resource identifier (URI) complying with the predefined protocol (Herbert ¶34).
Regarding claim 17 Herbert et al. disclose a machine according to claim 16, wherein the URI is a HTTP (hypertext transfer protocol) URI, a FTP (file transfer protocol) URI, a local file URI, or a combination thereof (see entire documents of Herbert et al.).  The recited transfer protocols are standard generic protocols in the computer art.  It is naturally implicit in the reading of the art that one of these standards would be selected.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 18 Herbert et al. disclose a machine according to claim 15, wherein the machine includes an agent (see entire document of Herbert et al.).  

Regarding claim 19 Herbert et al. disclose a machine according to claim 18, wherein the agent is a projector, which parses the projectable space instance and builds the working environment (see entire document of Herbert et al.).  

Regarding claim 20 Herbert et al. disclose a machine according to claim 15, wherein the projectable space instance is an object, an XML ( extensible markup language) document, or an instance which is instantiated with a structured language or a structured protocol (see entire document of Herbert et al.).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/5/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822